DETAILED ACTION
Status of Claims
Claims 2-6 have been canceled.
Claims 1 and 7-10 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/16/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 is being considered by the examiner.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, this claim recites “vendor data related to a plurality of vendors; vendor data related to a plurality of venues.” It is vague and indefinite whether the vendor data related to a plurality of venues is the same or different than the vendor data related to a plurality of vendors. Are these the same “vendor data.” For at least these reasons, this limitation is unclear. Claim 7 inherits deficiency noted in claim 1.

Regarding Claims 1 and 8, these claims recite “the client”. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the client is the same as “a first client” as recited earlier in the claim. For purposes of furthering prosecution, “the client” is interpreted to be “the first client”. Claims 7 and 9-10 inherit the deficiencies noted in claims 1 and 8.

Regarding Claims 1 and 8, these claims recite “use the API to attend to collection of funds…” and “attend to payment of funds for the order to vendor by using a portion of the server data.” This limitation is vague and indefinite because it is unclear what is meant by “attend to”. Is the processor actually collecting funds and paying the funds to the vendor? Or is the processor checking to see if the collection/payment has been done or is currently being done? Therefore, this limitation is unclear. Claims 7 and 9-10 inherit the deficiencies noted in claims 1 and 8.

Regarding Claim 7, this claim recites “The entry of a vendor code.” There is insufficient antecedent basis for this limitation in the claim. Additionally, the claim recites “based upon the entry of 

Regarding Claim 8, this claim recites “attend to payment of funds for the order to the at least one vendor related to a plurality of venues.” This limitation is vague and indefinite. It is unclear what is meant by the at least one vendor related to a plurality of venues. Is this different than “the at least one vendor” mentioned throughout the rest of the claim? For at least these reasons, this limitation is vague and indefinite. Claims 9-10 inherit the deficiencies noted in claim 8.

Regarding Claim 10, this claim recites “wherein the vendor code relates to a venue and the at least one vendor is a plurality of vendors at the venue.” This limitation is vague and indefinite. It is unclear how a vendor code can relate to a venue. What does this mean? Further, it is unclear what is meant by the at least one vendor is a plurality of vendors. Does this mean that “the at least one vendor” cannot be one vendor and must be a plurality of vendors? Or does it mean that the at least one vendor is one of a plurality of vendors at the venue? For at least these reasons, this limitation is vague and indefinite.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 is merely re-reciting a limitation of claim 8. Specifically, claim 8 recites “a memory storing:… venue data related to a plurality of venues.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,482,524 (App No. 14/339870). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims currently under examination would be anticipated by claims 1-8 of U.S. Patent No. 10,482,524. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torossian (US 2012/0232981) in view of LeBeau (US 2012/0259668).
Regarding Claim 1, Torossian discloses A server for facilitating commerce (See paragraph [0014] disclosing one or more servers of the system), wherein the server communicates with clients via a distributed computing network (See paragraph [0065] disclosing servers and computer/systems of other entities communicating wirelessly; [0065] disclosing communicating over network), and wherein the server comprises: 
(a) a memory storing: an instruction set including an API (See paragraph [0065] disclosing use of various API modules, [0087]-[0088] disclosing processor coupled with memory to complete commands), customer data related to a plurality of customers (See paragraph [0156] disclosing validate information using registered buyers and sellers information in database), and vendor data related to a plurality of vendors (See paragraph [0156] disclosing using information from registered buyers and sellers information in database); and server data related to an entity sponsoring the server (See paragraph [0014] disclosing servers of WTPS to retrieve product/service information [0034]-[0035] disclosing a  and 
(b) a processor for running the instruction set and API (See paragraph [0057] disclosing processor to execute programs, [0065] disclosing API), the processor being in communication with the memory and the distributed computing network (See paragraph [0087]-[0088] disclosing processor coupled with memory to complete commands using wireless communications), wherein the processor is operative to:
(i) use the API to provide a portion of the vendor data to a first client of a first customer (See paragraph [0065] disclosing API, [0069] disclosing buyer internet enabled device) 
(ii) use the API to receive an order for a product of the first vendor from the client (See paragraph [0110] disclosing selection of purchase operational functional act enables buyer to purchase product from seller using mobile internet device), wherein the product is included in the portion of the vendor data (See paragraph [0181] disclosing using RT item ID/data as transaction data for potential buyer to view and purchase product); 
(iii) provide the order to a second client of the vendor (See paragraph [0007] disclosing merchant device, [0073] disclosing seller computer/mobile device) so the vendor can fill the order to the first customer (See paragraph [0095] disclosing providing seller with communication for distribution, [0194] disclosing merchant receiving record of transaction including details of transaction, number of items ordered, total fees generated, etc. and information for merchant o actually deliver or ship the product to the correct end user); 
(iv) use the API to attend to collection of funds in payment for the order from the first customer by using a portion of the customer data (See paragraph [0065], [0067], [0070], [0073], [0080] (use wtps for payment methods), [0095] disclosing credit account of buyer is debited by ; and 
(v) attend to payment of funds for the order to the vendor by using a portion of the server data (See paragraph [0086], [0095] disclosing account of seller is credited amount debited from buyer credit account, [0130] disclosing transfer of funds thru wtps to another member of wtps, [0145]).

Torossian does not expressly provide for vendor data related to a plurality of vendors and provide a portion of the vendor data based upon the client entering a venue, wherein the portion of the vendor data relates to the venue. However, LeBeau discloses vendor data related to a plurality of vendors and provide a portion of the vendor data based upon the client entering a venue, wherein the portion of the vendor data relates to the venue (LeBeau: see at least Fig. 5 disclosing checkin to venue with GPS, Fig. 8 & Fig. 10 disclosing vendor data related to plurality of venues, paragraph [0008], [0042], [0046] disclosing a user ability to order concessions during a live event and can pick up from concession stand once it is ready or have delivered to their seat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the product orders of Torossian with the venue information upon entry, as taught by LeBeau, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including improving user experience such as limiting time user waits in line during an event at a facility based upon knowing user location and vendor venue. See at least LeBeau paragraph [0005].

Regarding Claim 7, Torossian and LeBeau teach or suggest all of the limitations of claim 1. Additionally, Torossian discloses wherein the processor is further operative to use the API to provide a portion of the vendor data to a first client of a first customer based upon the entry of a vendor code for at least one of the plurality of vendors to the client (Torossian: see at least paragraph [0172], [0176], [0177], [0195], [0215]).

Regarding Claim 8, Torossian discloses A server for facilitating commerce (See paragraph [0014] disclosing one or more servers of the system), wherein the server communicates with clients via a distributed computing network (See paragraph [0065] disclosing servers and computer/systems of other entities communicating wirelessly; [0065] disclosing communicating over network), and wherein the server comprises: 
(a) a memory storing: an instruction set including an API (See paragraph [0065] disclosing use of various API modules, [0087]-[0088] disclosing processor coupled with memory to complete commands), customer data related to a plurality of customers (See paragraph [0156] disclosing validate information using registered buyers and sellers information in database), and vendor data related to a plurality of vendors including a vendor code for each vendor  (See paragraph [0156] disclosing using information from registered buyers and sellers information in database, [0172], [0176], [0177], [0195], [0215] all disclosing various information regarding seller codes such as QR code to identify seller information); and server data related to an entity sponsoring the server (See paragraph [0014] disclosing servers of WTPS to retrieve product/service information [0034]-[0035] disclosing a WTPS comprising unified commerce architecture for multi-platform transactions and communications between disparate and distinct entities, [0065], [0068], [0073] disclosing buyer and seller memberships with wtps); and 
(b) a processor for running the instruction set and API (See paragraph [0057] disclosing processor to execute programs, [0065] disclosing API), the processor being in communication with the memory and the distributed computing network (See paragraph [0087]-[0088] disclosing processor coupled with memory to complete commands using wireless communications), wherein the processor is operative to:
use the API to provide a portion of the vendor data to a first client of a first customer based upon entry of a vendor code for at least one of the plurality of vendors into the client (See paragraph [0065] disclosing API, [0069] disclosing buyer internet enabled device, [0172], [0176], [0177], [0195], [0215]) 
(ii) use the API to receive an order for a product of the at least one vendor from the client (See paragraph [0110] disclosing selection of purchase operational functional act enables buyer to purchase product from seller using mobile internet device), wherein the product is included in the portion of the vendor data (See paragraph [0181] disclosing using RT item ID/data as transaction data for potential buyer to view and purchase product); 
(iii) provide the order to a second client of the at least one vendor (See paragraph [0007] disclosing merchant device, [0073] disclosing seller computer/mobile device) so the at least one vendor can fill the order (See paragraph [0095] disclosing providing seller with communication for distribution, [0194] disclosing merchant receiving record of transaction including details of transaction, number of items ordered, total fees generated, etc. and information for merchant o actually deliver or ship the product to the correct end user); 
(iv) use the API to attend to collection of funds in payment for the order from the first customer by using a portion of the customer data (See paragraph [0065], [0067], [0070], [0073], [0080] (use wtps for payment methods), [0095] disclosing credit account of buyer is debited by the purchase amount, [0145], [0156] disclosing determine financial entity for buyer from database); and 
(v) attend to payment of funds for the order to the at least one vendor (See paragraph [0086], [0095] disclosing account of seller is credited amount debited from buyer credit account, [0130] disclosing transfer of funds thru wtps to another member of wtps, [0145]).

venue data related to a plurality 0f venues and the at least one vendor related to a plurality of venues. However, LeBeau discloses venue data related to a plurality 0f venues and the at least one vendor related to a plurality of venues (LeBeau: see at least Fig. 5 disclosing checkin to venue with GPS, Figs.8 - 10 disclosing vendor data related to plurality of venues, Fig. 13, paragraph [0008], [0042], [0046] disclosing a user ability to order concessions during a live event and can pick up from concession stand once it is ready or have delivered to their seat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the product orders of Torossian with the venue information upon entry, as taught by LeBeau, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including improving user experience such as limiting time user waits in line during an event at a facility based upon knowing user location and vendor venue. See at least LeBeau paragraph [0005].

Regarding Claim 9, Torossian and LeBeau teach or suggest all of the limitations of claim 8. Additionally, LeBeau discloses wherein the memory stores venue data related to a plurality of venues (LeBeau: see at least Fig. 5 disclosing checkin to venue with GPS, Figs.8 - 10 disclosing vendor data related to plurality of venues, Fig. 13, paragraph [0008], [0042], [0046] disclosing a user ability to order concessions during a live event and can pick up from concession stand once it is ready or have delivered to their seat).

Regarding Claim 10, Torossian and LeBeau teach or suggest all of the limitations of claim 9. Additionally, the combination discloses wherein the vendor code relates to a venue and the at least one vendor is a plurality of vendors at the venue (Torossian: see at least paragraph [0078]-[0079]; LeBeau: see at least Fig. 8/9, Fig. 13, paragraph [0042], [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684